COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-10-00155-CV

GATEWAY, INC.                                                       APPELLANT

                                          V.

FORT WORTH ACADEMY FOR                                               APPELLEE
THE EDUCATION OF CHILDREN
AND YOUTH

                                      ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                 MEMORANDUM OPINION1 AND JUDGMENT

                                       ----------

      We have considered “Appellant Gateway, Inc.'s Unopposed Motion To

Dismiss.” It is the court=s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                     PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 1, 2010